Citation Nr: 1201241	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a foot disorder, to include flat feet.

2.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel
INTRODUCTION

The Veteran had active military service from November 1960 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for foot pain/flat feet and chronic gastritis.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO. 

The Veteran also filed a Notice of Disagreement concerning service connection claims for the back, hemorrhoids, left and right hip disorders, left groin disorder, headaches, and a shoulder disorder.  However, on his VA Form 9 submitted in January 2010 he noted that he was only appealing the service connection claims for flat feet and gastritis.  He also specifically testified at the Board hearing that he was withdrawing the service connection claims for the back, hemorrhoids, bilateral hip disorders, a left groin disorder, headaches, and a shoulder disorder.  Therefore, the issues on appeal are as noted on the first page of this decision.

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's pes planus disability pre-existed his active duty service and was not aggravated therein.  


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in August 2008 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of his VA treatment records.  The Veteran testified that he received private treatment for his pes planus soon after discharge from service but that the physicians were now deceased.  He also submitted the proper forms for VA to obtain additional private clinical records; but this facility responded in October 2008 that there was no treatment shown for the Veteran at that facility. Thus, the Board has determined that all available evidence has been associated with the claims file.

The RO did not afford the Veteran a VA examination for the pes planus.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not show that the Veteran's pes planus was aggravated in service.  His statements concerning his pes planus are found not to be credible, as discussed below, and the service treatment records show no treatment for pes planus.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).
  
The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

As noted above, in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The service treatment records show that pes planus, second degree, was noted on the November 1960 enlistment examination report.  Thus, with respect to pes planus, the Veteran is not considered sound at entry into service, and the issue with respect that disability is whether the pes planus was aggravated by the Veteran's service beyond its normal progression.  See 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran testified that his pre-existing flatfoot condition was aggravated by his service from climbing up and down ladders on a Navy ship.  He further testified that he changed his shoes during his basic training.  He could not remember, however, if he had foot problems at the time of separation from the military.  He stated that he saw podiatrists after discharge from service but they are both deceased.  He further asserted that he continued to have foot pain and used inserts.

The service treatment records are negative for any complaints or findings regarding the feet, other than the mention of pes planus on the enlistment physical.  The August 1964 discharge examination report shows a normal clinical evaluation of the feet.  

After service, a January 2009 primary care note shows the Veteran complained of bilateral foot pain that started in approximately 1961.  The pain was in the arches of both feet and was aggravated by weight-bearing.  He had less pain when recumbent.  He stated that he was told during military service that he had "flat feet" and that this was the cause for the pain.  He postponed any decisions about seeing a podiatrist for his foot pain.

The service treatment records shows no treatment for pes planus during service.  While the Veteran has stated that his flat foot condition was aggravated during military service from going up and down ladders on a Navy ship, the service treatment records do not support his assessment.  Clinical examination of the feet was normal at discharge from service.  The Veteran also specifically noted that he could not remember if he even had foot problems at discharge from service.  After service, there is no mention of treatment or problems related to the feet until 2009, which is approximately 45 years after service.  At that time, it was noted that the Veteran continued to have foot pain.  While the Veteran stated that his foot problems started in 1961, the service treatment records note that his foot problems actually started prior to his entry into service.

The record does not show any competent and credible evidence that the Veteran's pre-existing pes planus underwent an increase in severity in service.  The Board acknowledges that the Veteran is competent to report that he experienced symptoms in his feet.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced symptomatology in his feet. 

However, to the extent that the Veteran asserts his underlying condition of pes planus underwent an increase in severity during service (assuming, without deciding, that the Veteran is competent to make this determination) his statements are not credible, as they are inconsistent with the medical evidence of record.  The service treatment records show no complaints pertaining to the Veteran's feet.  He sought treatment for other problems, such as stomach pain and an upper respiratory infection, but never for his feet.  It strains credibility that the Veteran would suffer from foot problems during service and not seek treatment, when he did so for other problems.  Also, on separation examination in August 1964, his feet were described as normal.  The Veteran testified at the Board hearing that he could not remember whether he had foot problems at discharge from service.  

Also, there is no competent medical evidence showing that the Veteran's pes planus underwent an increase in severity during service.  The medical records show that the Veteran was not treated for pes planus during service and there is no mention of pes planus after service until 45 years later in 2009.  There is no medical opinion of record suggesting that the Veteran's pes planus was aggravated during service.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's pes planus was aggravated during his service.  See 38 U.S.C.A. §  1153.  Accordingly, the Board finds that the criteria for service connection for pes planus are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

ORDER

Entitlement to service connection for a foot disorder, to include flatfeet, is denied.


REMAND

The Veteran seeks service connection for a gastrointestinal disorder.  He testified that he was seen several times in service for stomach problems including nausea and belching.  He also stated that he saw a doctor after service in 1965 or 1966 but the doctor was deceased.  He indicated that he treated himself with Pepto and Maalox.  He also indicated that he was treated by a doctor at the VA Medical Center in Slidell, Louisiana, whom he first started seeing in approximately 2009.  His symptoms including belching, nausea, and a burning sensation.  He stated that the problems he had in service he still has today.

The service treatment records show the Veteran was seen for complaints of a "knot in stomach" with nausea and pain in April 1963.  He had diarrhea four days prior but not at present.  The distress occurred at night.  Examination revealed tenderness to palpation in the epigastrium.  Bowel sounds were hypoactive.  The Veteran was seen again in October 1963 complaining of pain and tenderness in the abdominal area off and on for a few weeks.  It was noted that he had similar complaints in April.  He had slight tenderness in the left upper quadrant.  The impression was nervous stomach.  The August 1964 discharge examination showed a normal clinical evaluation of the abdomen and viscera.  

After service, the Veteran sought treatment for epigastric pain in August 2009.  There was a notation of probable dyspepsia.  In November 2009, a VA doctor performed a colonoscopy removing some polyps.  In January 2010, the Veteran stated that he was treated at the Slidell outpatient clinic and that his condition had developed into chronic gastroesophageal reflux disease (GERD).  

On remand, the Veteran's VA treatment records dated since November 2009 should be obtained.  Additionally, a medical examination and opinion is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records for any gastrointestinal problems from the Slidell VA outpatient clinic, dated since November 2009. 

2.  Thereafter, schedule the Veteran for a VA gastrointestinal examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current gastrointestinal disorders found to be present, i.e., gastritis, GERD, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's treatment for his stomach during service in 1963.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


